REASONS FOR ALLOWANCE
	This allowance is in response to the amendment filed January 27, 2022 by which claims 1, 2, 5, 9, 11, and 19 were amended and claims 25-26 were added.

	With respect to claim 1, the amendment thereto, filed January 27, 2022, overcomes the previous rejection, set forth in the Office action mailed November 2, 2021, since the bottom of the back wall (1186 in Figure 22), of Nagel ‘049 (which is considered to be the closest Prior Art reference), is not attached to the rear portion of the base, as set forth in line 5 of amended claim 1, and the hang bar (at 1183 in Figure 22) is not coupled to the “front surface” of the back wall, as set forth in line 7 of amended claim 1. Rather, the back wall (1186) is attached “above” the rear portion of the base (at the location of 1162, 1168), and the hang bar (1183) is attached to the back wall (1186) at a location considered to be defined “beneath” the front surface of the back wall, where the front surface has been defined as the front edge of 1181 facing the front of Figures 22 and element 1134).
With respect to claims 11, 19, and 25 see page 6 of the previous Office action, mailed November 2, 2021, i.e., (a) claim 11 has been made into independent form, combining claims 1 and (previously indicated) allowable claim 11, and (b) claim 25 has been added to incorporate language of claims 1, 2, and allowable (previously indicated) claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-cente r for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
January 31, 2022